PER CURIAM:
Jimmy Danh and Luong Thi Ly appeal the district court’s orders granting sum*180mary judgment in favor of the Federal National Mortgage Association (“Fannie Mae”) and awarding Fannie Mae judgment in the amount of $88,726.16, plus court costs, post-judgment interest, and attorneys’ fees and expenses. On appeal, Appellants assert that Fannie Mae’s claims were barred by res judicata and the Rook-er-Feldman* doctrine. Because Fannie Mae’s counter-claims are distinct from those raised in the parties’ prior state action and were not litigated in any prior proceeding, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923).